Citation Nr: 1639533	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 2003, for the grant of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

(The issue of entitlement to a clothing allowance is addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The October 2009 DRO decision found that there was clear and unmistakable error in rating decisions issued in July 2007 and January 2008 and assigned a noncompensable rating for erectile dysfunction and an earlier effective date for entitlement to a TDIU.

This matter was previously before the Board in February 2015 when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The issue of entitlement to an initial compensable evaluation for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities did not meet the schedular criteria for a TDIU until April 4, 2003.  

2.  The Veteran's service connected disabilities did not preclude substantially gainful employment at any time prior to April 4, 2003.


CONCLUSION OF LAW

An effective date earlier than April 4, 2003, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This appeal arises from the Veteran's disagreement with the initial effective date assigned for a grant of entitlement to a TDIU.  Courts have held that once the benefit claimed is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Regarding the duty to assist, the Veteran's private medical records, VA treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  

In February 2015, the Board remanded the claim in order to obtain a retrospective opinion regarding impact of the Veteran's service-connected disabilities on his ability to work for the period prior to April 4, 2003.  A VA retrospective medical opinion was completed in June 2015.  The examination report is fully articulated and contains sound reasoning.  The Board notes that although not specifically mentioned in the action paragraph, the February 2015 remand stated that the Veteran's case must be referred to the Director of Compensation Service for extraschedular consideration of a TDIU prior to April 4, 2003.  Review of the claims file reflects that consideration of a TDIU prior to April 4, 2003, was not submitted to the Director of Compensation Service for extraschedular consideration.  However, the RO, in the July 2015 Supplemental Statement of the Case (SSOC), determined that the Veteran did not meet the legal requirements for qualification for unemployability benefits prior to April 4, 2013. Also, as will be discussed below, the Board finds that the evidence does not warrant referral to the Director of Compensation Service for extraschedular consideration of a TDIU prior to April 4, 2003.  As such, the Board is satisfied that the AOJ has substantially complied with the directives in the February 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Neither the Veteran nor his representative have identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Earlier Effective Date for TDIU

The Veteran contends that he is entitled to an earlier effective date from 1993 for entitlement to a TDIU.  The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  A claim for TDIU is a claim for increased compensation if, as in this case, the disability upon which entitlement to TDIU is based has already been found to be service connected.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c) (Dec. 03, 2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).
 
It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work due to service-connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Prior to April 4, 2003, the Veteran was in receipt of service connected benefits for bowel dysfunction, bladder dysfunction, degenerative disk disease with osteoarthritis of the lumbar spine, hemorrhoids, and impotence.  The Veteran's bowel dysfunction was evaluated as 10 percent disabling from October 15, 2001 to April 4, 2003.  His bladder dysfunction was evaluated as 20 percent disabling from October 15, 2001 to October 12, 2006.  Degenerative disk disease with osteoarthritis of the lumbar spine was evaluated as 10 percent disabling, from April 27, 1994 to March 18, 2003, and 20 percent disabling from March 18, 2003 to October 12, 2006.  The Veteran's hemorrhoids were rated as noncompensable prior to November 18, 2002, and 10 percent disabling thereafter.  The Veteran's service connected impotence has been rated as noncompensable since September 3, 2002.  The Veteran was in receipt of a combined evaluation of 10 percent disabling from April 29, 1994, 40 percent from October 15, 2001, and 50 percent from March 18, 2003 to April 4, 2003.  Consequently, the Veteran does not meet the schedular criteria for an award of a TDIU prior to April 4, 2003.  38 C.F.R. § 4.16 (a).

While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.

The evidence in the claims file includes a letter from the Westin Peachtree Plaza, dated June 1992, indicating the Veteran was terminated from their employment due to a violation of an established operational policy of the hotel. 

A June 1993 fitness for duty form was completed by the Employee Health Service at the Georgia Regional Hospital.  They found that the Veteran should have restricted duty from June 29, 1993 to July 7, 1993.  The box was checked for light work which had restrictions of lifting 20 pounds maximum and occasionally lifting and/or carrying objects weighting up to 10 pounds.  The Veteran could stand or walk for 1 to 4 hours and could sit in an eight hour workday for 5 to 8 hours.  The Veteran could bend and squat occasionally, but not climb.  

A December 1994 decision from the Social Security Administration found the Veteran to be disabled due to his psychiatric disabilities from September 1993.

A 1995 affidavit submitted by the Veteran, which was received in August 1997, noted his experience with many different medical symptoms.  The Veteran stated that he was advised by his treating physician that many of his problems were due to his job stress and a car accident.  The doctor advised him to quit his job because it was ruining his health.  The Veteran explained that he financially could not stop working.  

In an October 1995 statement by the Veteran noted his work and educational history.  The Veteran stated that he completed the 12th grade and jointed the army when he was 18 years old.  The Veteran discussed his many different jobs over the years and the accidents he has had while on the job.  The Veteran noted that his last accident happened around June 1993 when he was a dish washer and he fell in the wet dish room.  

In an undated affidavit submitted by the Veteran and received in August 1997, the Veteran discussed his inability to work due to his many medical symptoms.  

In January 2000, Fiano Psychological Services conducted a psychological evaluation on the Veteran.  It noted that the Veteran had been working towards an Associate Degree, but had never finished because of problems concentrating.  The Veteran stated that he had been receiving disability benefits since 1992.  The Veteran had difficulty explaining the original reasons he received benefits, but said he had problems on the job because of the quick pace and intense nature of the job.  This caused the Veteran to break down, have problems sleeping, nervousness, decreased appetite, and exhaustion.  The Veteran indicated his last job was at Georgia Regional Hospital in 1992.  The Veteran's job duties included cleaning, washing dishes, prepping food, overseeing the food line, and delivering food to units.  The Veteran stated that he was never adequately trained for the job and he could not keep up with the pace and demands.  The Veteran also stated he had conflicts with supervisors and co-workers and decided to quit after his breakdown.  The Veteran indicated that he was capable of driving short distances but that his back hurts when he has to drive.  The examiner reported that the Veteran was oriented to his surroundings and could report his history with only minor difficulties.  His interactions with the examiner were appropriate and the Veteran was able to remain seated throughout the evaluation without obvious signs of discomfort.  The Veteran walked with the aid of a cane and was somewhat unsteady in his gait.  The Veteran's attention and concentration showed signs of difficulty, and if his pain was more significant his attention may decline.  The Veteran was able to follow simple instructions.  The Veteran by his own report would require assistance in managing his finances.  

In June 2000, the Veteran submitted two applications for increased compensation based on individual unemployability.  In the application received in June 2000, the Veteran indicated he became too disabled to work in September of 1992 or 1993, and that he had completed two years of college.  In the application received in July 2000, the Veteran indicated he became too disabled to work in September 1992.    

A VA Mental Health Note, dated January 2003, noted that the Veteran requested that a "letter be placed in medical regarding his medical status, employability, degree of disability and the possible cause of existing medical conditions for VA disability claims purposes."  The examiner noted that she was unable to determine whether a relationship existed between the Veteran's diagnoses of GERD, constipation, prostatitis, hemorrhoids, degenerative disk disease, and lower back pain, and the events the Veteran reports as having occurred during military service that the Veteran feels affected his ability to work.  

In an undated letter filed March 2004, the Veteran stated that he was unqualified to maintain steady employment or relationships.  The Veteran indicated that these problems were due to his mental illness.  

In a July 2007 rating decision, the RO found the Veteran entitled to service connected benefits going back to July 27, 2005.  In September 2007, the Veteran's representative filed a claim for entitlement to TDIU.  A January 2008 rating decision determined that the Veteran was entitled to TDIU and granted an effective date of July 27, 2005, as the date the Veteran met the schedular requirements.  In June 2008, the Veteran filed a Notice of Disagreement and appealed the effective date of the TDIU.  A rating decision, dated October 2009, found clear and unmistakable error in the July 2007 and January 2008 rating decisions.  The RO determined that the July 2007 rating decision should have assigned an evaluation of 60 percent disabling for bowel dysfunction from April 4, 2003.  Additionally, the RO determined that the claim of entitlement to TDIU was received in September 2007 and that was within one year of a July 2007 rating decision which established schedular criteria for TDIU.  The RO granted TDIU effective April 4, 2003, as the date the Veteran's service connected disabilities met the schedular criteria.  A Statement of the Case (SOC) was issued In October 2009 and the Veteran filed a substantive appeal in December 2009.  

In February 2015, the Board remanded the claim so that an examiner could provide a retrospective opinion regarding the Veteran's ability to work prior to April 4, 2003.  A VA staff physician provided the retrospective opinion in June 2015.  The examiner reviewed the claims file.  The examiner noted that his opinion did not consider non-service connected illnesses which include PTSD and post-service severe injuries in a motor vehicle accident.  The examiner concluded that prior to 2003, the Veteran's service-connected illnesses did not preclude employability.  The Veteran would be able to work with accommodations for his service-connected illnesses which included no lifting, no prolonged walking, and adaptive chairs for his back.  He would need to be allowed to wear a diaper and use the bathroom as needed.  The examiner noted that the Veteran's statements have been considered and that they vary considerably from time to time.  Also, while one outside examiner had found the Veteran to be barely competent, the examiner also noted that the Veteran had made it to the exam without a chaperone.  During that same time period, the Veteran was able to discuss in detail his complaints to VA physicians.  Additionally, the Veteran had applied for benefits for a back condition and sometimes he referenced post-service injuries and other times he did not mention them.  

After a review of the evidence of record, the Board finds that the weight of the evidence finding that the Veteran's service-connected disabilities alone rendered the Veteran unemployable prior to April 4, 2003.  The record reflects that the Veteran has not worked since 1993.  However, the Veteran is a high school graduate and had completed almost two years of an Associate Degree.  The June 1993 Employee Health Service fitness for duty form noted that the Veteran was capable of light work.  Additionally, the June 2015 VA medical examiner opined that the Veteran was not precluded from employability during that time as long as certain restrictions and accommodations were in place.  In addition, the record reflects that the Veteran's employability issues were related to non-service connected disabilities, primarily his psychiatric disabilities.  His Social Security Administration disability determination indicated that he has been disabled since September 1993 due to his psychiatric disability.  The evidence does not show that the Veteran's service-connected disabilities prior to April 4, 2003 prevented him from gainful employment.  

The Board acknowledges the Veteran's statements that he had problems with his service connected bowel dysfunction, bladder dysfunction, degenerative disk disease with osteoarthritis of the lumbar spine, hemorrhoids, and impotence.  However, as indicated above, the Veteran has also stated during a January 2000 private psychological evaluation that he quit his last job due to a breakdown from job stress.  In March 2004, the Veteran also stated that he was unqualified to maintain steady employment due to his non-service connected mental illness.  While the Veteran's service-connected disabilities may have caused some economic inadaptability,  there is no showing of unemployability based solely on his service-connected disabilities for the period prior to April 3, 2003.  

As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered the Veteran unemployable prior to April 4, 2003, the Board finds it unnecessary to refer this claim to the Director for extraschedular consideration.

For the foregoing reasons, there is no basis for an effective date earlier than April 3, 2003 for the Veteran's TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an earlier effective date for a TDIU must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).





ORDER

Entitlement to an effective date prior to April 4, 2003, for the grant of a TDIU due to service-connected disabilities, is denied.


REMAND

In February 2015 the Board remanded the issue of entitlement to a compensable initial rating for erectile dysfunction, for further development.  The Board ordered that the Veteran be scheduled for an examination with an appropriate clinician to determine the current severity of his erectile dysfunction and for the claim to be readjudicated in a supplemental statement of the case (SSOC). 

Subsequently, the Veteran was not afforded a VA medical examination and the claim was not readjudicated in a SSOC.  As such, the claim must be remanded for the agency of original jurisdiction to afford the Veteran a VA medical examination and to readjudicate the claim and issue a SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his erectile dysfunction.  The claims file, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  

a)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b)  Taking into account the medial and lay evidence in the claims file, the examiner must determine the current severity of the Veteran's erectile dysfunction.  The examiner must specify whether the Veteran has a deformity of the penis.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


